Citation Nr: 0723144	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-02 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the thoracic spine region, with Muscle Group XX 
involvement, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The veteran had active service from December 1978 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran's disagreement with that 
rating decision led to this appeal.

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A copy of the transcript of that hearing 
has been made part of the claims file.  

The Board finds that the record, and in particular the 
veteran's testimony before the Board, raises the claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The RO is directed to take 
appropriate action regarding this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's residuals of a gunshot wound to the thoracic 
spine region is currently rated as 20 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5320 (injury to Muscle 
Group XX.).  Service connection is also in effect for a 
tender scar of the right scapular area; the scar is rated 10 
percent, and an anxiety disorder secondary to the residuals 
of the gunshot wound, rated as 50 percent disabling.  

                                                     Factual 
Background

Service medical records reveal that the veteran sustained a 
gunshot wound to the back in April 1983 by a .32 caliber 
revolver.  The bullet was not removed and remains lodged in 
the soft tissues of the veteran's back in the area of the 
thoracic spine.

The veteran underwent a VA examination in September 2002.  
The examiner noted that X-rays revealed that there was no 
facture of the thoracic spine.  The examiner diagnosed 
multilevel degenerative disc disease extending from C2-3 to 
C5-7.  He found that the veteran had chronic back pain likely 
due to muscle spasm.

The veteran underwent an additional VA examination in 
November 2003.  The examiner found that the veteran had a 
history of a shrapnel wound at the right of the scapular 
area, which penetrated Muscle Group XX, and that there was a 
retained foreign body in the soft tissues at the level of the 
3rd thoracic vertebra (T-3).  The clinician further reported 
that there was no bone or nerve injury.  The diagnoses were 
multilevel degenerative disc disease of the cervical spine 
and mild low back pain syndrome.  The examiner found that 
there is no essential disability found except the muscle pain 
in the right para-thoracic area and that the veteran had 
"pain behavior."

The veteran underwent an additional VA examination in May 
2005.  The examiner found objective evidence that there was 
painful motion and spasm of the thoracic spine region.

                                                            
Analysis 

The veteran contends that the residuals of his gunshot wound 
to the thoracic spine area should be evaluated under 
additional diagnostic codes.  He specifically asserts that 
his disability and related symptoms should be considered 
under rating criteria for degenerative disc disease and 
degenerative joint disease (to include limitation of motion) 
and that such ratings should take into account secondary loss 
of strength and partial paralysis.  The Board finds that the 
veteran has raised claims for service connection for 
additional disability, to include degenerative joint and disc 
disease of the cervical and thoracic spine, secondary to his 
residuals of a gunshot wound to the thoracic spine region.  
VA regulation provides that a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a). When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board further finds that the claims for secondary service 
connection are intertwined with the claim for a higher rating 
that is currently before the Board on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Thus, following all indicated development, the 
secondary service connection claims must be adjudicated 
before the Board can address the claim for a rating in excess 
of 20 percent for residuals of a gunshot wound to the 
thoracic spine region.  Id.

In developing the claims for secondary service connection, 
the RO must provide notice to the veteran of 38 C.F.R. § 
3.310 and an amendment to that regulation, effective October 
10, 2006.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

In addressing the veteran's contention that there are 
alternative rating criteria that are applicable and provide a 
basis for an increased rating or separate compensable rating, 
the Board notes that the Court of Appeals for Veterans Claims 
(Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), 
that for purposes of determining whether the appellant is 
entitled to separate ratings for different problems or 
residuals of an injury, such that separate evaluations do not 
violate the prohibition against pyramiding, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.  It is also 
pertinent to point out that the Court of Appeals for Veterans 
Claims (Court) has held that under the duty to assist, where 
there are service-connected and nonservice-connected 
disabilities affecting the same bodily part or system, 
medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected versus some 
other diagnosed disorder, VA must consider all symptoms in 
the adjudication of the claim. 

In view of the foregoing facts and applicable law, the Board 
finds that a more thorough examination is warranted that 
includes opinions addressing the questions of secondary 
service connection and potential additional rating criteria 
that may be applicable.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).  In the 
examination report, the clinician should include his or her 
opinion as to whether the veteran's residuals of a gunshot 
wound to the thoracic region caused or aggravated any 
additional disability.  38 C.F.R. § 3.310; Allen, supra.  The 
examiner must also, to the extent possible, distinguish 
between the symptoms related to the service-connected 
residuals of a gunshot wound and any back symptoms or 
functional impairment that are not related to the service-
connected disability.  Esteban, supra; Waddell, supra; 
Mittleider, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter specific 
to the raised, intertwined claims of  
service connection for degenerative disc 
disease and degenerative joint disease 
of the cervical and thoracic spine 
secondary to the veteran's service-
connected residuals of a gunshot wound 
to the thoracic spine region with Muscle 
Group XX involvement and entitlement to 
a rating in excess of 20 percent for the 
residuals of a gunshot wound to the 
thoracic spine region with Muscle Group 
XX involvement.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.  

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined in the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran should also be furnished a 
copy of 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All VA treatment reports, which 
pertain to the claim on appeal, must be 
obtained for inclusion in the claims 
file.

3.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the etiology of any 
disability of the cervical spine and 
thoracic spine that may be present, to 
include degenerative disc disease and 
degenerative joint disease; and 
determining the current severity of his 
service-connected residuals of a gunshot 
wound to the thoracic spine region with 
Muscle Group XX involvement.  The claims 
file should be made available to the 
examiner prior to this evaluation.

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner should 
provide an answer to the following 
question:  

Is it at least as likely as not 
(50 percent or greater 
probability) that any 
disability of the cervical 
spine or thoracic spine that 
may be present, to include 
degenerative disk or joint 
disease, was caused or 
aggravated by the veteran's 
service-connected residuals of 
a gunshot wound to the thoracic 
spine area?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
aggravation; less likely weighs against 
the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that it is at least 
as likely as not that the veteran has 
disability of the cervical or thoracic 
spine that was caused or aggravated by 
his service-connected residuals of a 
gunshot wound to the thoracic spine 
area, the examiner is requested to 
perform complete range of motion studies 
of the cervical and thoracolumbar spine 
and state whether it is at least as 
likely as not that there is any 
additional limitation of motion of 
either segment of the spine due to pain 
or flare-ups of pain supported by 
adequate objective findings, weakness on 
movement, excess fatigability, 
incoordination, or any other relevant 
symptom or sign.  

If it is determined that it is at least 
as likely as not that the veteran has 
disability of the cervical or thoracic 
spine that was caused or aggravated by 
his service-connected residuals of a 
gunshot wound to the thoracic spine area, 
the examiner is also requested to 
evaluate the veteran's contentions 
regarding incapacitating episodes of back 
symptomatology (to include intervertebral 
disc syndrome).  

The physician is further advised that 
under VA regulations an incapacitating 
episode is a period of acute signs and 
symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician.  See 38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes, Note (1).

The examiner should note all symptoms and 
objective findings relating to the 
veteran's service-connected residuals of 
a gunshot wound to the thoracic spine 
region with Muscle Group XX involvement.  
To the extent that is possible, the 
examiner should distinguish symptoms and 
abnormal objective findings, such as 
limitation of motion of the cervical or 
thoracic spine, attributable to the 
veteran's service-connected residuals of 
a gunshot wound from any other disability 
that may be present.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer a 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the RO must adjudicate 
the raised, intertwined claims of  
service connection for degenerative disc 
disease and degenerative joint disease of 
the cervical and thoracic spine secondary 
to the veteran's service-connected 
residuals of a gunshot wound to the 
thoracic spine region with Muscle Group 
XX involvement and readjudicate the claim 
for a rating in excess of 20 percent for 
the residuals of a gunshot wound to the 
thoracic spine region with Muscle Group 
XX involvement based on all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
includes 38 C.F.R. § 3.310(a) and the 
amendment to that regulation, effective 
October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).


